Citation Nr: 0411452	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-10 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for bursitis of the 
right hip.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

Although the RO has implicitly reopened the claim for service 
connection for a low back disability and denied entitlement 
on the merits, the Board of Veterans' Appeals (Board) must 
make its own determination as to whether new and material 
evidence has been submitted to reopen a claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the 
finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Therefore, the issue has been characterized as 
noted on the title page.

The veteran now seeks service connection for a low back 
disability as secondary to service-connected disabilities of 
the feet and knees, whereas at prior times he has sought 
direct service connection for a low back disability.  Both 
theories are encompassed by the single current claim for 
service connection for a low back disability.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (finding that claims for service 
connection for a "lung condition, chronic bronchitis," 
"bronchitis and pneumonoconiosis," a "respiratory condition," 
"severe chronic lung disease," "chronic obstructive pulmonary 
disease," "a lung disorder," and "a lung disorder, claimed as 
a residual of asbestos exposure," all represented claims for 
service connection for the same lung disability, so that 
reopening of prior finally denied claims required new and 
material evidence). 

In September 2002, the RO denied the veteran's claim for 
service connection for bursitis of the right hip.  In a July 
2003 VA Form 9, the veteran expressed disagreement with the 
denial of his claim.  In light of the present procedural 
posture of this issue, the Board is obligated to remand the 
issue for proper development, to include issuance of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).

This appeal, to include the reopened claim for service 
connection for a low back disability, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part. 


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of May 1994 notification of an April 1994 RO 
rating decision denying service connection for a back 
condition.
 
2.  Since the April 1994 unappealed RO denial of the claim 
for service connection for a back condition, evidence was 
received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The April 1994 RO determination that denied a claim for 
service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the April 1994 RO rating decision 
denying service connection for a low back condition, which 
was the last final denial with respect to this issue, is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West  2002); 38 C.F.R. § 3.156 (2001) (as effective for 
claims filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In the present case, the Board reopens the claim for service 
connection for a low back disability.  Under these 
circumstances, which are only of benefit to the claim, there 
is no prejudice to the veteran in adjudicating the 
application to reopen without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim Reopened

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a May 1994 letter notifying 
him of the unfavorable April 1994 RO rating determination 
denying service connection for a back condition.  Thus, the 
decision became final.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In the present case, since the last final denial in April 
1994, the RO has received a July 1999 VA examination opinion 
from a VA orthopedic surgeon that the veteran has 
degenerative disc disease of the lumbar spine, manifested by 
chronic back pain, slight limitation of back motion, and 
typical radioagraphic changes; the February 1997 diagnosis of 
a treating chiropractor of back problems to include 
"lumbosacral subluxation," and a February 1994 note from a 
treating clinician recommending that the veteran should wear 
a lumbar support belt and providing weight limitations for 
lifting.  In contrast, earlier prior final denials of the 
veteran's claims were based in part on findings that there 
was no medical diagnosis of a low back disability.  The Board 
finds that the newly received information is new and material 
evidence.  It is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The purpose behind the VA definition is 
not to require the veteran to demonstrate that the new 
evidence would probably change the outcome of the claim; 
rather it emphasizes the importance of a complete record for 
evaluation of the veteran's claim.  Id.  Accordingly, 
reopening of the claim for service connection for a low back 
disability is warranted.  


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened.


REMAND

The veteran's claim for service connection for a low back 
disability has been denied in part on the basis that he did 
not report for a VA examination in March 2001.  However, of 
record is a July 2002 letter from a VA "telephone linked 
care" provider indicating that the veteran called him two 
days prior to the March 2001 scheduled examination date and 
stated he was out of town on a family emergency and therefore 
needed to cancel the VA examination appointment.  The VA 
telephone linked care provider further indicated he 
transferred the veteran's call to the Compensation and 
Pension clinic.   The corresponding Compensation and Pension 
clinic record appears to indicate that the appointment was 
"cancelled by MAS," rather than indicating that the veteran 
did not appear for the examination.  Additionally, lending 
credibility to the veteran's contentions, he has reported for 
several VA examinations during the pendency of his claim, to 
include examinations in May 1999, June 1999, July 1999 (at 
which time a VA orthopedic surgeon diagnosed degenerative 
disc disease), July 2002, and January 2003.  The July 1999 
low back examination did not include a nexus opinion and the 
other noted evaluations were primarily for other 
disabilities.)  In light of the foregoing, and affording the 
veteran the benefit of the doubt on this matter, the Board 
finds that the veteran provided good cause for not attending 
the March 2001 VA examination and that he provided advance 
notice that he would not be able to attend.  As there is 
insufficient medical evidence to decide the matter, a new VA 
examination should be scheduled.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  

As noted in the introduction, above, the Board finds that 
July 2003 correspondence from the veteran constitutes a 
timely notice of disagreement with the denial of his claim 
for service connection for bursitis of the right hip, of 
which he was provided written notice in September 2002.  No 
statement of the case has been issued on this matter.  In 
light of the present procedural posture of this issue, the 
Board is obligated to remand the issue for proper 
development, to include issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case, on the appeal initiated by 
the veteran from the rating decision 
addressing the issue of entitlement to 
service connection for bursitis of the 
right hip.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a low back disability of 
the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

3.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination for 
the purpose of determining whether it is 
at least as likely as not (whether there 
is a 50 percent or greater probability) 
that his current low back disability began 
during service or is related to some 
incident of service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include July 1999 VA 
examination opinion from a VA orthopedic 
surgeon that the veteran has degenerative 
disc disease of the lumbar spine, 
manifested by chronic back pain, slight 
limitation of back motion, and typical 
radiographic changes; the February 1997 
diagnosis of a treating chiropractor of 
back problems to include "lumbosacral 
subluxation"; a February 1994 note from a 
treating clinician recommending that the 
veteran should wear a lumbar support belt 
and providing weight limitations for 
lifting; and the service medical records.

The examiner should opine whether it is 
at least as likely as not (whether there 
is a 50 percent or greater probability) 
that the veteran's low back disability, 
to include degenerative disc disease, 
began during service, is related to some 
incident of service, or was caused or is 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service-
connected bilateral patellofemoral pain 
syndrome and degenerative joint disease 
of the knees and / or service-connected 
bilateral plantar fasciitis.  

4.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
a low back disability (to include 
degenerative disc disease) with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in June 2003.

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the June 2003 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



